


109 HCON 476 IH: Supporting the observance of Breast Cancer

U.S. House of Representatives
2006-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. CON. RES. 476
		IN THE HOUSE OF REPRESENTATIVES
		
			September 19, 2006
			Ms. Harris (for
			 herself, Ms. Baldwin,
			 Ms. Berkley,
			 Mr. Berman,
			 Ms. Bordallo,
			 Mr. Boswell,
			 Mr. Burgess,
			 Mr. Burton of Indiana,
			 Mrs. Capito,
			 Mrs. Capps,
			 Mr. Castle,
			 Mr. Cleaver,
			 Mrs. Jo Ann Davis of Virginia,
			 Mrs. Drake,
			 Mr. Dreier,
			 Mrs. Emerson,
			 Mr. Grijalva,
			 Mr. Hall, Ms. Hart, Mr.
			 Higgins, Ms. Jackson-Lee of
			 Texas, Mr. Kildee,
			 Mr. Levin,
			 Mr. Lewis of Georgia,
			 Mrs. McCarthy,
			 Ms. McCollum of Minnesota,
			 Mr. McCotter,
			 Mr. McNulty,
			 Ms. Millender-McDonald,
			 Mr. Moran of Virginia,
			 Mrs. Myrick,
			 Ms. Norton,
			 Mr. Oberstar,
			 Mr. Owens,
			 Mr. Ramstad,
			 Mr. Reyes,
			 Mr. Ruppersberger,
			 Ms. Schakowsky,
			 Mr. Simmons,
			 Mr. Smith of Washington,
			 Mr. Van Hollen,
			 Ms. Wasserman Schultz, and
			 Mr. Wynn) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		CONCURRENT RESOLUTION
		Supporting the observance of Breast Cancer
		  Awareness Month, and for other purposes.
	
	
		Whereas every 3 minutes a woman is diagnosed with breast
			 cancer;
		Whereas another 212,000 new cases of breast cancer were
			 diagnosed in the United States in 2005;
		Whereas breast cancer is the leading cause of death among
			 women between the ages of 40 and 55;
		Whereas breast cancer caused over 40,000 deaths in the
			 United States in 2005;
		Whereas 1 out of every 8 women who live to the age of 85
			 will develop breast cancer in her lifetime;
		Whereas the survival rate of women who have breast cancer
			 is 96 percent when detected in the early stages;
		Whereas mammograms and monthly breast self-examinations
			 are the key components of early detection;
		Whereas observing a Breast Cancer Awareness Month would
			 provide a special opportunity to offer education on the importance of monthly
			 breast self-examinations and annual mammograms; and
		Whereas it would be appropriate to observe October 2006 as
			 Breast Cancer Awareness Month: Now, therefore, be it
		
	
		That the Congress—
			(1)supports the
			 observance of Breast Cancer Awareness Month in order to provide a special
			 opportunity to offer education on the importance of monthly breast
			 self-examinations and annual mammograms;
			(2)salutes the more
			 than 2,000,000 breast cancer survivors in the United States and the efforts of
			 victims, volunteers, and professionals who combat breast cancer each
			 day;
			(3)recognizes and
			 applauds the national and community organizations for their work in promoting
			 awareness about breast cancer, providing information, and offering treatment to
			 its sufferers; and
			(4)urges
			 organizations and health practitioners to use this opportunity to promote
			 awareness about breast cancer, to support monthly self-examinations, and to
			 encourage annual mammograms.
			
